 

Convertible Promissory Note

 

No. 2012-1-20000

 

$20,000.00 New York, New York   March 28, 2012

 

For Value Received, Premier Beverage Group Corp., a Nevada corporation,
(“Borrower”) promises to pay to the order of [ ] (“Lender”) the principal amount
(“Principal Amount”) of TWENTY THOUSAND AND 00/100 DOLLARS ($20,000.00),
together with interest payable at the rate and in the manner provided in
Sections 1 and 2 of this Convertible Promissory Note (“Note”), and any costs and
expenses, including reasonable attorneys’ fees, incurred by Lender in collection
of this Note.

 

1.           Interest Rate. Interest on the unpaid principal balance hereof
shall be payable at the rate (calculated on the basis of a 360-day year
consisting of twelve 30-day months) of eight percent (8%) per annum from the
date hereof until the Maturity Date or the earlier repayment of this Note.

 

2.           Balloon Payment. The Principal Amount and all accrued and unpaid
interest and any other amounts due hereunder shall be due and payable on
December 31, 2013 (the “Maturity Date”). Payments from Borrower hereunder shall
be applied first to expenses, if any, then to late charges, if any, then to
accrued interest, and then to the unpaid Principal Amount.

 

3.           Default Rate of Interest. In the event the Principal Amount and all
accrued interest are not fully paid on the Maturity Date, then interest shall
accrue on all amounts outstanding thereafter at an annual interest rate equal to
fifteen percent (15%) per annum (the “Default Rate”). The Default Rate shall be
applicable from the date the applicable Event of Default occurs until it is
cured, or, if not first cured, until all amounts owing have been unconditionally
and irrevocably paid full.

 

4.           Prepayment. Borrower may prepay this Note in whole or in part at
any time without premium or penalty. All prepayments shall be applied as
provided in Section 2 of this Note.

 

5.           Convertibility. At any time at the election of the Holder before
the Principal Amount of the Note is repaid in full, the Holder may convert the
then unpaid Principal Amount and all accrued interest into restricted shares of
the Company’s common stock, par value $.00015 per share (“Common Stock”), at a
conversion price of $0.05 per share.

 

6.           Exchange of Note. This Note shall be automatically cancelled and a
new convertible promissory note (“New Note”) issued if, in connection with a
convertible debt financing of the Company after the date hereof and on or before
the Maturity Date, such debt financing provides for a price at which the
Principal Amount and accrued interest of this Note may be converted into shares
of Common Stock of less than $0.05 per share of Common Stock. The New Note shall
in all other respects be identical to this Note, and any accrued interest
through the date of cancellation of this Note shall carry over and be deemed for
all purposes to be accrued interest with respect to the New Note.

 

 

 

 

7.           Payment Obligation. The obligations to make the payments provided
for in this Note are absolute and unconditional and not subject to any defense,
set-off, counterclaim, rescission, recoupment, or adjustment whatsoever.
Borrower hereby expressly waives demand and presentment for payment, notice of
non-payment, notice of dishonor, protest, notice of protest, bringing of suit,
and diligence in taking any action to collect any amount called for hereunder,
and shall be directly and primarily liable for the payment of all sums owing and
to be owing hereon, regardless of and without any notice, diligence, act, or
omission with respect to the collection of any amount called for hereunder. No
delay by Lender in exercising any of the rights he may have hereunder shall
operate as a waiver of any his rights under this Note, and any waiver granted
for one occasion shall not operate as a waiver in the event of any subsequent
default.

 

9.           Amendment. No agreement by the holder to change, waive or release
the terms of this Note will be valid unless it is in writing and signed by
Borrower and Lender.



 

10.         Governing Law. This Note has been negotiated and consummated in the
State of New York and shall be construed in accordance with and governed by the
internal laws of the State of New York without giving effect to any choice of
law rule that would cause the application of the laws of any jurisdiction other
than the internal laws of the State of New York to the rights and duties of the
parties. All disputes and controversies arising out of or in connection with
this Note shall be resolved exclusively by the state or federal courts located
in New York County in the State of New York, and the Company and the Holder by
his acceptance hereof agrees to submit to the jurisdiction of said courts and
agrees that venue shall lie exclusively with such courts.

 

BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL COURTS SITTING IN THE
STATE OF NEW YORK. THE COMPANY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY MUST BE
LITIGATED EXCLUSIVELY IN ANY SUCH STATE OR FEDERAL COURT THAT SITS IN THE CITY
OF NEW YORK, AND ACCORDINGLY, BORROWER IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH LITIGATION IN
ANY SUCH COURT.

 

BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE.

 

In the event that any suit or action is instituted to enforce any provision in
this Note, the prevailing party in such dispute shall be entitled to recover
from the losing party all fees, costs and expenses of enforcing any right of
such prevailing party under or with respect to this Note, including without
limitation, such reasonable fees and expenses of attorneys and accountants,
which shall include, without limitation, all fees, costs and expenses of
appeals.

 

2

 

 

11.         Usury. Regardless of any other provision of this Note or any other
agreement, document or instrument pertaining to this Note, if, for any reason,
the effective interest payable on this Note should exceed the maximum lawful
interest, the effective interest payable on this Note shall be deemed reduced
to, and shall be, such maximum lawful interest, and (i) the amount which would
be excessive interest shall be deemed applied to the reduction of the principal
balance of this Note and not to the payment of interest, and (ii) if the
Principal Amount and all accrued interest of this Note has been or is thereby
paid in full, the excess shall be returned to the party paying same, such
application to the Principal Amount of this Note or the refunding of excess to
be a complete settlement and acquittance thereof.

 

12.         Severability. In case any one or more of the provisions contained in
this Note, or any of the documents or agreements contemplated hereby, should be
invalid, illegal or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

 

12.         Captions. The articles and section captions are inserted herein only
as a matter of convenience and for reference, and in no way define, limit or
describe the scope or intent of any such article or section, nor in any way
affect this Note.

 

* * *

 

In Witness Whereof, Borrower has caused this Note to be executed on its behalf
by its officer who has been duly authorized for that purpose.

 

  Borrower:       Premier Beverage Group Corp.       By:       Fouad Kallamni  
  President

 

3

 

